         Case 1:18-cv-09677-KHP Document 31 Filed 06/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              06/03/2019

 MATEO PARRA et al.,

                               Plaintiffs,
                                                           18-cv-09677 (KHP)
               -against-                                   ORDER OF DISMISSAL

 NEZAJ and ADI, INC. d/b/a PIZZA NOVA,

                               Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, have placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The

parties have also submitted a letter detailing why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Doc. No. 30.) This Court has reviewed the

parties’ submissions in order to determine whether the proposed agreement represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in the parties’ letter, the terms of

the proposed settlement agreement, and this Court’s own familiarity with the strengths and

weaknesses of the parties’ positions, it is hereby ORDERED that:
            Case 1:18-cv-09677-KHP Document 31 Filed 06/03/19 Page 2 of 2



       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs’ claims in this action and to compensate

Plaintiffs’ counsel for their legal fees, and the agreement is therefore approved.

       2.       In accordance with the parties’ request, this Court will retain jurisdiction over

this matter for the purpose of enforcing the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this

action is hereby discontinued with prejudice and without costs, provided, however, that, within

30 days of the date of this Order, if any aspect of written documentation of the settlement is

not completed, then Plaintiffs may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       June 3, 2019

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                  2
